Title: Arthur Lee: Certificate, 28 December 1778
From: Lee, Arthur
To: 


Passy Decembr. 28th. 1778
This is to certify, that I this day examind with the Honble. Doctr. Benjamin Franklin, the trunk deliverd to him by my Brother the Honble William Lee, & said to contain the public & private Papers of the late Thomas Morris Esqr. Commercial Agent; & that the Seals & Strings upon the said trunk were entire.
Arthur Lee


The said trunk was then plumb’d. A. LEE
  Receiv’d at the same Time the Keys of B Franklin.
  J WILLIAMS J
  Passy Decemr 28. 1778 Recvd the within mentioned Trunk to be forwarded to Nantes by the Messagerie J WILLIAMS J

 
Notation by Franklin: Mr A Lee’s Certificate about the Trunk of Papers
